IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 81 MAP 2013
DEPARTMENT OF ENVIRONMENTAL   :
PROTECTION                    : Appeal from the order of the
                              : Commonwealth Court at No. 584 MD 2005
                              : dated September 19, 2013.
          v.                  :
                              :
                              :
PPL GENERATION, LLC AND PPL   :
MARTINS CREEK, LLC,           :
                              :
                              :
DELAWARE RIVERSIDE            :
CONSERVANCY, INC., THOMAS AND :
NANCY SHAPPELL, AND WILLIAM   :
VOGT,                         :
                              :
               Intervenors    :
                              :
                              :
                              :
                              :
APPEAL OF: DELAWARE RIVERSIDE :
CONSERVANCY, INC., THOMAS AND :
NANCY SHAPPELL, AND WILLIAM   :
VOGT,                         :
                              :
               Intervenors    :



                                    ORDER


PER CURIAM                                        DECIDED: August 18, 2014


     AND NOW, this 18th day of August, 2014, the Order of the Commonwealth Court is

hereby AFFIRMED.